Opinion issued February 21, 2013




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-12-01045-CR
                          ———————————
                       WILLIE CLARKE, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 179th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1364752


                        MEMORANDUM OPINION

     Appellant, Willie Clark, pleaded guilty to the felony offense of obtaining a

controlled substance by misrepresentation or fraud with intent to obtain a
controlled substance that was not medically necessary for the appellant.1 The trial

court found appellant guilty, and, in accordance with the terms of appellant’s plea

agreement with the State, sentenced appellant to confinement for three years.

Appellant has filed a pro se notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargained case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must


1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.129(a-1), (d-1)(2) (West Supp.
      2012).

                                           2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.


Do not publish. TEX. R. APP. P. 47.2(b).




                                           3